DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For instance, claim 1 recites “…a road surface friction coefficient equal to or less than a predetermined value and is currently turned” (Emphasis Added).  It is unclear if Applicants are referring to the actual “rear wheel” being turned, which is suggested based on the limitations of the claim, or the vehicle as a whole that is turned based on traditional front steering.  With broadest reasonable interpretation, one 
 	Claims 2 – 5 are rejected as a result of their dependency to claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato (Pub. No.: US 2017/0210414 A1).
Regarding claim 1, Sato discloses a motor vehicle (1000, FIG. 1), comprising:
a first motor (108, FIG. 1) configured to drive front wheels (100, FIG. 1);  	 	           a second motor (112, FIG. 1) configured to drive rear wheels (104, FIG. 1); and 
 	a control device (200, FIG. 1) configured to control the first motor and the second motor such that the motor vehicle is driven with a required torque for driving (“Accordingly, it is possible to control the driving torque at each of the front wheels 100 and 102 and the rear wheels 104 and 106.” ¶¶ 46-47), wherein
the control device controls the first motor and the second motor to: set a larger value to a rear wheel distribution ratio that is a ratio of a torque of the rear wheels to the required torque (“…a slip angle change rate calculator that calculates a slip angle change rate that is a ratio of the predicted slip angle to the turnable slip angle. The adjuster may adjust the assist torque and the left-right wheel driving torque based on the state of charge and the slip angle change rate.” ¶¶ 12, 86 and FIG. 8 which is interpreted to set both a larger value or smaller value based on the slip angle change rate), when the motor vehicle runs on a low road having a road surface friction coefficient equal to or less than a predetermined value and is currently turned (“…slip and to behave unstably in the condition such as a road surface having a low friction on which the vehicle is likely to slip.” ¶¶ 56, 86 and calculation of max turning radius S208 and calculation of slip Angle S212, FIG. 13) motor vehicle is not currently turned (Forward path P4 vs. intermediate point P3, FIG. 7 and ¶ 68).

Regarding claim 2, Sati discloses the motor vehicle,
wherein when the motor vehicle runs on the low g road and is currently turned, the control device sets the rear wheel distribution ratio such that a torque of the second motor becomes equal to or lower than an upper limit torque that is determined to be lower than a rated torque in at least a range of lower than a predetermined rotation speed of the second motor (¶ 86 and FIG. 8)

Regarding claim 3, Sato discloses the motor vehicle wherein when the motor vehicle runs on the low road .and is currently turned, in response to detection of a slip caused by idling of the front wheels, the control device sets the rear wheel distribution ratio such that the torque of the second motor becomes equal to or lower than the rated torque (A2, FIG. 8).

Regarding claim 4, Sato the motor vehicle, wherein when the: motor vehicle runs: on the low p road and is currently turned, the control device sets the rear wheel distribution ratio such that the torque of the second motor becomes equal to or lower than the rated torque at a road surface gradient that is less than a predetermined gradient, while setting the rear wheel distribution ratio such that the torque of the second motor becomes equal to or lower than the upper limit torque at the road surface gradient that is equal to or greater than the predetermined gradient (FIGS. 8 and 13).


Regarding claim 5, Sato discloses the motor vehicle, wherein the upper limit torque is set to decrease with an increase in road surface gradient (“…a slip angle change rate calculator that calculates a slip angle change rate that is a ratio of the predicted slip angle to the turnable slip angle. The adjuster may adjust the assist torque and the left-right wheel driving torque based on the state of charge and the slip angle change rate.” ¶¶ 12, 86 and FIG. 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugimoto et al. (Pub. No.: US 2006/0196714 A1) teaches vehicle control based on road friction coefficient with independent first and second motors driving respective wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/TYLER J LEE/Primary Examiner, Art Unit 3663